COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00321-CR


TYLER JAMES LAYTON                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR13017

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Tyler James Layton appeals from the adjudication of his guilt for

burglary of a habitation, which previously had been deferred, and fifteen-year

sentence. We affirm.

      Layton was indicted with the second-degree felony offense of burglary of a

habitation. See Tex. Penal Code Ann. § 30.02(a)(3), (c)(2) (West 2011). As part


      1
      See Tex. R. App. P. 47.4.
of a plea-bargain agreement, Layton pleaded guilty to the indictment, the

adjudication of his guilt was deferred, and he was placed on community

supervision for eight years. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(a)

(West Supp. 2015). One of the conditions of his community supervision was that

he serve a term of confinement and complete all program requirements at a

community-corrections facility. See id. art. 42.12, §§ 12(b), 18. Three months

later, the State filed a motion to proceed with an adjudication of Layton’s guilt,

alleging that Layton had been unsuccessfully discharged from the community-

corrections facility.   See id. art. 42.12, § 18(e).   Layton pleaded true to the

allegation in the motion. The trial court held a hearing on the motion, adjudicated

Layton guilty of burglary of a habitation, and imposed a sentence of fifteen years’

confinement. See id. art. 42.12, § 5(b); see also Tex. Penal Code Ann. § 12.33

(West 2011) (setting punishment range for second-degree felony at not more

than twenty but not less than two years). Layton timely filed a notice of appeal

from the trial court’s judgment. See Tex. R. App. P. 26.2(a)(1).

      Layton’s court-appointed appellate counsel has filed a motion to withdraw

as counsel, accompanied by a brief in support of that motion.         In the brief,

counsel states that, in his professional opinion, this appeal is frivolous and

without merit. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Layton did not respond to counsel’s brief or motion although both counsel


                                         2
and this court advised him of his right to do so. See Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014).

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have an obligation to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Alexander v.

State, 301 S.W.3d 361, 363 (Tex. App.—Fort Worth 2009, no pet.).            In this

evaluation, we consider the record and the arguments raised in the Anders brief.

See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re Schulman,

252 S.W.3d 403, 409 (Tex. Crim. App. 2008). We have done so and conclude,

as did appellate counsel, that there is nothing in the record that might arguably

support the appeal and that the appeal is frivolous. See Salazar v. State, No. 07-

12-00254-CR, 2013 WL 3811207, at *1–2 (Tex. App.—Amarillo July 17, 2013,

no pet.) (mem. op., not designated for publication) (finding no arguable issues

and granting motion to withdraw in appeal from adjudication of guilt after

defendant previously placed on deferred adjudication community supervision);

Le v. State, 186 SW.3d 55, 57–59 (Tex. App.—Houston [1st Dist.] 2005, no pet.)

(same). When placed on community supervision, Layton acknowledged that he

was aware of the possible punishment range if he were later adjudged guilty of

burglary of a habitation. Layton pleaded true to the allegation in the State’s

subsequent motion to proceed with an adjudication, and the sentence imposed

was within the applicable punishment range. Accordingly, we grant counsel’s


                                        3
motion to withdraw and affirm the trial court’s judgment. See Penson v. Ohio,

488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988); Kelly, 436 S.W.3d at 318–19.


                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




                                       4